—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s request for accidental disability retirement benefits.
Petitioner was employed by the New York State Thruway Authority as a toll collector. Petitioner’s right foot was injured when he fell while attempting to enter a toll booth. Respondent Comptroller denied petitioner’s request for accidental disability retirement benefits, finding that the injury did not *724constitute an accident within the meaning of the Retirement and Social Security Law. We find substantial evidence to support the determination that the injury was not an accident under the Retirement and Social Security Law in that it resulted from a risk inherent in petitioner’s regular work duties, not from an unexpected event.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.